DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.
	This is a continuation application of U.S. application Ser. No. 14/294,711, filed Jun. 3, 2014, which claims priority from India provisional patent application No. 2430/CHE/2013 filed on Jun. 3, 2013, both of which are hereby incorporated by reference in its entirety.


Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 12/06/2022. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 1, 9, and 19 are objected to because of the following informalities:   
“A video unit” used in claim 1 is unclear. The specification and Figures only disclose or teach “a video hardware accelerator unit”.
The limitation “to processes” used in claims 9 and 19 apparently be --- to process ---. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.            The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
6.            Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “a video unit” in the claim. This limitation is not disclosed in the specification and/or in the figures and therefore, this claim is likewise rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for failing to comply with the written description requirement.

CLAIM INTERPRETATION

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a video unit in claims 1 and 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2014/0153635A1) (hereinafter Zhang).
	Regarding claim 1, Zhang discloses an apparatus (e.g. see Figs. 3, 5-6) comprising: 
	a video unit (e.g. see abstract, Figs. 3, 5-7: video encoder and GPU); and 
	a controller coupled to the video unit (e.g. see Fig. 3, paragraphs 0021, 0023, 0034: central processing unit and GPU for controlling video encoder and threads; Fig. 5, paragraphs 0034-0037: CPU and PPU 500; also see paragraphs 0038, 0044, 0047), the controller configured to process a plurality of frames with a plurality of threads (e.g. see Fig. 2, paragraphs 0020, 0024, 0025: the master thread divides the frame of video into a plurality of slices and a plurality of child threads to encode different slices).
	Regarding claim 2, Zhang discloses the apparatus of claim 1, wherein: the plurality of frames includes a previous frame, a current frame, and a next frame (e.g. abstract, see paragraphs 0014, 0020, 0021: current frame, next reference frame, one or more previous frames; also see Figs. 4A-4B, paragraphs 0026, 0030, 0032).
	Regarding claim 3, Zhang discloses the apparatus of claim 2, wherein: the plurality of threads includes a communication thread, a kernel thread, a frame thread, a hardware thread, and a slice thread (e.g. see abstract, paragraph 0004: multi-threads; paragraphs 0020, 0023-0025: frame thread, hardware thread, slice thread; paragraphs 0040, 0043, 0044; kernel thread; paragraphs 0036, 0037, 0056: communication; also see Figs. 3, 5-7).
	Regarding claim 4, Zhang discloses the apparatus of claim 3, further comprising: receiving the plurality of frames and encode attributes associated with each frame of the plurality of frames (e.g. see paragraphs 0043, 0044: attributes; paragraphs 0030, 0031, 0034: frame thread; Figs. 2-3, 5-6).
	Regarding claim 6, Zhang discloses the apparatus of claim 5, wherein: the kernel thread schedules similar frames of the plurality of frames together (e.g. see Fig. 6, paragraphs 0048-0050: scheduler units 610).
	Regarding claim 7, Zhang discloses the apparatus of claim 5, wherein: the kernel thread schedules the plurality of frames based on multiple factors including: a video hardware engine utilization, a lowest latency and an order of the plurality of frames (e.g. see paragraphs 0040, 0043, 0044; kernel thread; Fig. 6, paragraphs 0048-0050: scheduler units 610).
	Regarding claim 8, Zhang discloses the apparatus of claim 5, wherein: the kernel thread schedules the plurality of frames on one of a first-come first-serve basis and a last-come first-serve basis (e.g. see paragraphs 0040, 0043, 0044; kernel thread; Fig. 6, paragraphs 0048-0050: scheduler units 610).
	Regarding claim 9, Zhang discloses the apparatus of claim 5, wherein: the slice thread is configured to processes multiple slices associated with the current frame during a time frame T (e.g. see paragraphs 0020, 0021, 0025, 0034: the master thread could track the time for each frame to be encoded and change the number N of child threads spawned for the next frame based on the time required to encode one or more previous frames).
	Regarding claim 10, Zhang discloses the apparatus of claim 9, wherein: the video unit is configured to process the current frame during the time frame T (e.g. see paragraphs 0020, 0021, 0025, 0034: the master thread could track the time for each frame to be encoded and change the number N of child threads spawned for the next frame based on the time required to encode one or more previous frames).
	Regarding claim 11, this claim is a method claim of an apparatus version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
Regarding claim 12, it contains the limitations of claims 2 and 11, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 13, it contains the limitations of claims 3 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 14, Zhang discloses the method of claim 13, wherein: the processing the plurality of frames occurs in a plurality of parallel threads (e.g. see paragraphs 0014, 0025, 0030: each slice is encoded substantially in parallel and generating a plurality of child threads to encode different slices (i.e., portions) of the frame in parallel; also see Figs. 5-6, paragraphs 0034, 0035, 0049).
	Regarding claim 16, it contains the limitations of claims 6 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, it contains the limitations of claims 7 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, it contains the limitations of claims 8 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, it contains the limitations of claims 9 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 20, it contains the limitations of claims 10 and 19, and is analyzed as previously discussed with respect to those claims. 

Allowable subject matter
12.	Claim 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486